DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 24, 2020. Claims 1-15 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for PCT/IL2018/050999 dated September 6, 2018. Receipt is also acknowledged of requested priority to PRO 62/554,778 dated September 6, 2017. Examiner notes that not all of the claims appear to be fully supported by the provisional application. If prior art is applied which falls between the PCT priority date and the provisional priority date, Applicant may be requested to perfect one or more of the claims. No action on the part of the Applicant is requested at this time.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract should be in narrative form and is currently drafted in a claim-like format.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
The preamble of claim 1 should recite “vehicles” instead of “a vehicle”; and
The preamble should recite “vehicle” before the comma.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: …storage device… in claims 8 and 15. Examiner is interpreting this limitation to be equivalent to a storage device for storing information. Structure for this limitation may be found at least at [0067]; an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, and a semiconductor storage device. However, the list appears to be an open-ended non-exhaustive list which is insufficient structure under a 35 U.S.C. 112(f) interpretation. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8-13 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation …storage device… of claims 8 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As explained above, the structural support found at least in [0067] of the specification is insufficient structure under a 35 U.S.C. 112(f) interpretation, because the list is open-ended. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0199617 (hereinafter “Kuwajima”).

Regarding claim 1, Kuwajima discloses a method for using knowledge gathered by a vehicle (see the publication generally), the method comprising: 
receiving information from a first vehicle by a second vehicle, the information related to a context the first vehicle has experienced and relevant to the second vehicle (see at least Fig. 1, Fig. 3, and [0055]-[0057]; data comprising information is sent from a first vehicle to the learning server system, and the information is sent to a second vehicle); 
storing the information on the second vehicle (see at least Fig. 4B, [0031], and [0059]; the sub-learning server/in-vehicle devices each comprise memories for storing the updated dated which includes the information); 
training a network of networks by a processor associated with the second vehicle, the network of networks including the information and additional information previously available to the second vehicle (see at least Fig. 3, [0038], and [0057]; training of the learning data occurs at the learning server which comprises a processor, and the learning server is associated with the second vehicle—meaning that the processor of the learning server is also associated with the second vehicle. The information from both vehicles is used in the training process).

Regarding claim 2, Kuwajima discloses all of the limitations of claim 1. Additionally, Kuwajima discloses wherein training the network of networks comprises creating an additional layer activating a first network based on the information and a second network based on the additional information (see at least Fig. 3 and [0055]-[0057]; networks are trained at each vehicle. For example, the information at the second vehicle may be trained on a first network prior to transferring to the learning server, and the additional information may be trained at the first vehicle on a second network prior to transferring to the learning server).

Regarding claim 3, Kuwajima discloses all of the limitations of claim 1. Additionally, Kuwajima discloses wherein training the network of networks comprises transfer learning for creating a unified network the information and the additional information (see at least Fig. 3 and [0055]-[0057]; both networks are sent to the learning server which unifies the information and additional information).

Regarding claim 4, Kuwajima discloses all of the limitations of claim 1. Additionally, Kuwajima discloses 
determining whether a performance of the network of networks exceeds the performance of a network based only upon the additional information (see at least Fig. 6 and  [0080]-[0082]; it is determined when enough data has accumulated in the network of networks to result in an update to the in-vehicle networks which means determining when the update would actually be an update (i.e., when the performance of the learning server network exceeds that of the second network or first network)); and 
subject to the performance degrading, retrieving a network of the second vehicle based only on the additional information (see at least Fig. 6 and [0080]-[0082]; when the performance of the network of networks is not greater than that of the individual vehicles’ networks, the learning center collects the additional information via retrieval of a network of the second vehicle for use in a future update).

Regarding claim 5, Kuwajima discloses all of the limitations of claim 1. Additionally, Kuwajima discloses wherein said receiving or said transmitting is performed wirelessly (see at least [0030]; the transferring steps may occur wirelessly).

Regarding claim 6, Kuwajima discloses all of the limitations of claim 1. Additionally, Kuwajima discloses preprocessing and analyzing the information by the processor associated with the second vehicle (see at least Fig. 3, [0038], and [0055]-[0057]; the processor at the learning server (i.e., the processor associated with the second vehicle) preprocesses and analyzes the information).

Regarding claim 7, Kuwajima discloses all of the limitations of claim 1. Additionally, Kuwajima discloses 
notifying by the first vehicle a controller about availability of the information (see at least [0030]-[0031], and [0055]-[0057]; each in-vehicle device and the learning server/system comprises a control unit (i.e., controller). The controller at the learning server receives the information as a form of notification of the availability of the information); 
receiving from the controller details of the second vehicle (see at least [0030]-[0031], and [0055]-[0057]; the controller at the learning server sends data from the second vehicle to the first vehicle which may be considered details of the second vehicle); and 
establishing communication with the second vehicle (see at least Fig. 1, Fig. 3, [0030]-[0031], and [0055]-[0057]; communication is established between the first and second vehicle via transferring of data back and forth via the learning server).

Regarding claim 8, Kuwajima discloses a method for using knowledge gathered by a (see the publication generally), the method comprising: 
receiving information from a first vehicle by a server, the information related to a context the first vehicle has experienced (see at least Fig. 1, Fig. 3, and [0055]-[0057]; data comprising information is sent from a first vehicle to the learning server system, and the information is sent to a second vehicle);  
storing the information on a storage device associated with the sever (see at least Fig. 4B, [0031], and [0059]; the sub-learning server/in-vehicle devices each comprise memories for storing the updated dated which includes the information);  
determining a second vehicle to which the context is relevant; training a network of networks by a processor associated with the server, the network of networks including the information and additional information previously available to the second vehicle (see at least Fig. 3, [0038], and [0057]; training of the learning data occurs at the learning server which comprises a processor, and the learning server is associated with the second vehicle—meaning that the processor of the learning server is also associated with the second vehicle. The information from both vehicles is used in the training process); and 
transmitting the information to the second vehicle (see at least Fig. 1, Fig. 3, [0030]-[0031], and [0055]-[0057]; communication is established between the first and second vehicle via transferring of data back and forth via the learning server).

Regarding claim 9, Kuwajima discloses all of the limitations of claim 8. Additionally, Kuwajima discloses wherein training the network of networks comprises creating an additional layer activating a first network based on the information and a second network based on the additional information (see at least Fig. 3 and [0055]-[0057]; networks are trained at each vehicle. For example, the information at the second vehicle may be trained on a first network prior to transferring to the learning server, and the additional information may be trained at the first vehicle on a second network prior to transferring to the learning server).

Regarding claim 10, Kuwajima discloses all of the limitations of claim 8. Additionally, Kuwajima discloses wherein training the network of networks comprises training the information and the additional information into a unified network (see at least Fig. 3 and [0055]-[0057]; both networks are sent to the learning server which unifies the information and additional information).

 Regarding claim 11, Kuwajima discloses all of the limitations of claim 8. Additionally, Kuwajima discloses determining whether a performance of the network of networks improving the performance of a network based only upon the additional information (see at least Fig. 6 and  [0080]-[0082]; it is determined when enough data has accumulated in the network of networks to result in an update to the in-vehicle networks which means determining when the update would actually be an update (i.e., when the performance of the learning server network exceeds that of the second network or first network)), 
wherein transmitting the information to the second vehicle is subject to the performance improving performance of a network based only upon the additional information (see at least Fig. 6 and [0080]-[0082]; when the performance of the network of networks is not greater than that of the individual vehicles’ networks, the learning center collects the additional information via retrieval of a network of the second vehicle for use in a future update).

Regarding claim 12, Kuwajima discloses all of the limitations of claim 8. Additionally, Kuwajima discloses wherein said receiving or said transmitting is performed wirelessly (see at least [0030]; the transferring steps may occur wirelessly).

Regarding claim 13, Kuwajima discloses all of the limitations of claim 8. Additionally, Kuwajima discloses preprocessing and analyzing the information by the processor associated with the server (see at least Fig. 3, [0038], and [0055]-[0057]; the processor at the learning server preprocesses and analyzes the information).

Regarding claim 14, Kuwajima discloses a computerized apparatus having a processor (see at least Fig. 2 and Fig. 4A-4B and the publication generally), the processor being configured to perform the steps of: 
receiving information from a first vehicle by a second vehicle, the information related to a context the first vehicle has experienced and relevant to the second vehicle (see at least Fig. 1, Fig. 3, and [0055]-[0057]; data comprising information is sent from a first vehicle to the learning server system, and the information is sent to a second vehicle);
storing the information on the second vehicle (see at least Fig. 4B, [0031], and [0059]; the sub-learning server/in-vehicle devices each comprise memories for storing the updated dated which includes the information);
training a network of networks by a processor associated with the second vehicle, the network of networks including the information and additional information previously available to the second vehicle (see at least Fig. 3, [0038], and [0057]; training of the learning data occurs at the learning server which comprises a processor, and the learning server is associated with the second vehicle—meaning that the processor of the learning server is also associated with the second vehicle. The information from both vehicles is used in the training process); and 
transmitting the information to the second vehicle (see at least Fig. 1, Fig. 3, [0030]-[0031], and [0055]-[0057]; communication is established between the first and second vehicle via transferring of data back and forth via the learning server).

Regarding claim 15, Kuwajima discloses a computer program product comprising a computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method comprising (see at least Fig. 2 and Fig. 4A-4B and the publication generally): 
receiving information from a first vehicle by a server, the information related to a context the first vehicle has experienced (see at least Fig. 1, Fig. 3, and [0055]-[0057]; data comprising information is sent from a first vehicle to the learning server system, and the information is sent to a second vehicle);
storing the information on a storage device associated with the sever (see at least Fig. 4B, [0031], and [0059]; the sub-learning server/in-vehicle devices each comprise memories for storing the updated dated which includes the information. All storage devices within the system comprising the server are considered to be associated with the server);  
determining a second vehicle to which the context is relevant (see at least Fig. 1, Fig. 3, and [0055]-[0057]; data comprising information is sent from a first vehicle to the learning server system, and the information is sent to a second vehicle. The context is considered relevant to all vehicles which are part of the system- any of which may be considered the second vehicle); 
training a network of networks by a processor associated with the server, the network of networks including the information and additional information previously available to the second vehicle (see at least Fig. 3, [0038], and [0057]; training of the learning data occurs at the learning server which comprises a processor, and the learning server is associated with the second vehicle—meaning that the processor of the learning server is also associated with the second vehicle. The information from both vehicles is used in the training process); and 
transmitting the information to the second vehicle (see at least Fig. 1, Fig. 3, [0030]-[0031], and [0055]-[0057]; communication is established between the first and second vehicle via transferring of data back and forth via the learning server).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2018/0213457 which relates to vehicle to vehicle handover methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663